Matter of Levey (2018 NY Slip Op 00883)





Matter of Levey


2018 NY Slip Op 00883


Decided on February 8, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 8, 2018

[*1]In the Matter of RHONDA MARLENE LEVEY, an Attorney. 
(Attorney Registration No. 2394872)

Calendar Date: February 5, 2018

Before: McCarthy, J.P., Devine, Aarons, Rumsey and Pritzker, JJ.


Rhonda Marlene Levey, Framingham, Massachusetts, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Rhonda Marlene Levey was admitted to practice by this Court in 1991 and lists a business address in Lexington, Massachusetts with the Office of Court Administration. Levey now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Levey's application.
Upon reading Levey's affidavit sworn to December 18, 2017
and filed December 26, 2017, and upon reading the January 30, 2018 correspondence in response by the Chief Attorney for AGC, and having determined that Levey is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
McCarthy, J.P., Devine, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that Rhonda Marlene Levey's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Rhonda Marlene Levey's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Rhonda Marlene Levey is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Levey is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Rhonda Marlene Levey shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.
Footnotes

Footnote 1: We note that Levey's prior application for leave to resign was denied by this Court upon opposition from the Attorney Grievance Committee for the Third Judicial Department (155 AD3d 1300 [2017]).